Title: To Thomas Jefferson from Robley Dunglison, 28 June 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            
                            June  28th 1825.
                        
                    The inclosed memorial has been this morning handed in to the Faculty, but as they conceive that the question does not come within their Jurisdiction, they have requested me to inclose  the communication  to you for your decision.I have the honor to be, dear Sir Very respectfully yours,
                        Robley DunglisonSecy to the Faculty.      